 



Exhibit 10.1
(POLYONE LOGO) [l25923al2592300.gif]
[DATE]
Attn: [                    ]
PolyOne Corporation
POLYONE CORPORATION INCENTIVE AWARD
Grant of Stock-Settled SARs
THIS AGREEMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THE COMMON SHARES OF THE COMPANY
ARE LISTED ON THE NEW YORK STOCK EXCHANGE.
Dear [                                        ]:
          Subject to the terms and conditions of the [INSERT PLAN] (the “Plan”)
and this letter agreement (this “Agreement”), the Compensation and Governance
Committee of the Board of Directors (the “Committee”) of PolyOne Corporation
(“PolyOne”) has granted to you as of [DATE], the following award:
Target-Priced, Stock-Settled Stock Appreciation Rights (“SARs”) in respect of an
aggregate of [___] common shares of PolyOne, having a par value of $.01 per
share (the “Common Shares”). The price (the “Base Price”) to be used as the
basis for determining the Spread (as defined below) upon exercise of the SAR is
$___, the fair market value of one Common Share on [DATE].
          A copy of the Plan is available for your review through the Corporate
Secretary’s office. Unless otherwise indicated, the capitalized terms used in
this Agreement shall have the same meanings as set forth in the Plan.

1.   Exercise of SARs.

  (a)   Subject to the provisions of the Plan and this Agreement, the SARs will
expire on [DATE] and shall be exercisable on or before [DATE]. Provided that you
have been in the continuous employ of PolyOne on such date, vesting will occur
when the market price of the Common Shares as reported on the New York Stock
Exchange — Composite Transactions Listing or similar report reaches
pre-determined levels for a minimum of three consecutive trading days as
follows:

 



--------------------------------------------------------------------------------



 



  •   One-third vests at a market price of $___;     •   One-third vests at a
market price of $___; and     •   The remaining one-third vests at a market
price of $___;

      provided, however, if the SARs become vested pursuant to the above vesting
schedule at any time prior to [DATE], such SARs may not be exercised until on or
after [DATE].     (b)   The SARs may be exercised as provided in this Section
1(b) as to all or any of the SARs that are exercisable in accordance with
Section 1(a), as long as each exercise covers at least 1,000 SARs. To exercise
the SARs, you must submit a SAR Exercise Form to PolyOne signed by you stating
the number of SARs you are exercising at that time and certifying that you are
in compliance with the terms and conditions of the Plan. PolyOne will then issue
you the number of Common Shares determined under Section 1(c).     (c)   The
number of Common Shares to be issued will be determined by calculating (1) the
difference between the fair market value of a Common Share on the date of
exercise and the Base Price (the “Spread”); (2) multiplied by the number of SARs
exercised; (3) less any withholding taxes (federal, state, local or foreign
taxes) PolyOne determines are to be withheld in accordance with the Plan and
with applicable law. The result of this calculation will then be divided by the
fair market value of a Common Share on the date of exercise to determine the
number of Common Shares to be issued, rounded down to the nearest whole share.
For purposes of this Section 1(c), the term “fair market value” will mean the
average of the high and low prices of the Common Shares for the relevant date as
reported on the New York Stock Exchange — Composite Transactions Listing or
similar report. In no event will you be entitled to acquire a fraction of one
Common Share pursuant to this Agreement.

2.   Vesting Upon a Change of Control. If a Change of Control (as defined on
Exhibit A to this Agreement) occurs during the term of the SARs, the SARs, to
the extent not previously fully exercisable, will become immediately exercisable
in full.

3.   Retirement, Disability or Death. If your employment with PolyOne or a
Subsidiary terminates before the expiration of the SARs due to (1) retirement at
age 55 or older with at least 10 years of service or retirement under other
circumstances entitling you to receive benefits under one of PolyOne’s
(including its predecessors) defined benefit pension plans, (2) permanent and
total disability (as defined under the relevant disability plan or program of
PolyOne or a Subsidiary in which you then participate) or (3) death, then:

  (a)   any SARs that are vested at the time of termination of employment as
provided in Section 1(a) above may be exercised in whole or in part (subject to
the proviso in Section 1(a) above) for the shorter of (i) a period of three
years after your

2



--------------------------------------------------------------------------------



 



      termination of employment or (ii) the remainder of their term, but in no
event beyond [DATE], after which such SARs will terminate; and     (b)   If any
SARs become vested as provided in Section 1(a) above within the three year
period following your termination of employment, you will be entitled to
exercise, in whole or in part (subject to the proviso in Section 1(a) above), a
number of SARs equal to the number of SARs that vest in such three-year period,
provided that such number shall be pro-rated based on the portion of time you
were employed by PolyOne during the period of [DATE] through [DATE] and provided
that you shall be entitled to exercise such SARs for the shorter of (i) a period
of three years after your termination of employment and (ii) the remainder of
their term, but in no event beyond [DATE], after which such SARs will terminate.

4.   Termination Following Change of Control.

  (a)   If your employment with PolyOne or a Subsidiary terminates following a
Change of Control because (i) your employment is involuntarily terminated
without “cause” (as defined below), or (ii) if you are a party to a Management
Continuity Agreement with PolyOne, you terminate your employment for “Good
Reason” (as defined in your Management Continuity Agreement), or (iii) if you
are not a party to a Management Continuity Agreement with PolyOne, you terminate
your employment for “Good Reason” (as defined in the PolyOne Employee Transition
Plan (as amended and restated, effective as of January 1, 2006) or any successor
plan (the “PolyOne ETP”)), the SARs become immediately vested and may be
exercised in whole or in part at any time and from time to time for the
remainder of their term, but in no event beyond [DATE], after which the SARs
will terminate.     (b)   For purposes of Section 4(a) above:

  (i)   If you are a party to a Management Continuity Agreement, “cause” shall
mean the definition of “cause” as set forth in your Management Continuity
Agreement; or     (ii)   If you are not a party to a Management Continuity
Agreement, “cause” shall mean: (A) the willful and continued failure by you to
substantially perform your duties with PolyOne, which failure causes material
and demonstrable injury to PolyOne (other than any such failure resulting from
your incapacity due to physical or mental illness), after a demand for
substantial performance is delivered to you by PolyOne which specifically
identifies the manner in which you have not substantially performed your duties,
and after you have been given a period (hereinafter known as the “Cure Period”)
of at least thirty (30) days to correct your performance, or (B) the willful
engaging by you in other gross misconduct materially and demonstrably injurious
to PolyOne. For purposes of this Section 4(b)(ii), no act, or failure to act, on
your part shall be considered “willful” unless

3



--------------------------------------------------------------------------------



 



      conclusively demonstrated to have been done, or omitted to be done, by you
not in good faith and without reasonable belief that your action or omission was
in the best interests of PolyOne.

5.   Other Termination. If your employment with PolyOne or a Subsidiary
terminates before the expiration of the SARs for any reason other than as set
forth in Sections 3 or 4 above, the SARs that are exercisable shall be limited
to the number of SARs that could have been exercised under Section 1 above at
the time of your termination of employment and shall terminate as to the
remaining SARs and may be exercised as to such limited number of SARs at any
time within ninety (90) days of your termination of employment, but in no event
beyond [DATE], after which the SARs will terminate.

6.   Non-Assignability. The SARs are personal to you and are not transferable by
you other than by will or the laws of descent and distribution. They are
exercisable during your lifetime only by you or by your guardian or legal
representative.

7.   Adjustments. In the event of any change in the number of Common Shares by
reason of a merger, consolidation, reorganization, recapitalization, or similar
transaction, or in the event of a stock dividend, stock split, or distribution
to shareholders (other than normal cash dividends), the number and class of
shares subject to outstanding SARs, the Base Price applicable to outstanding
SARs and other value determinations, if any, applicable to outstanding SARs will
be adjusted. Such adjustment shall be made automatically on the customary
arithmetical basis in the case of any stock split, including a stock split
effected by means of a stock dividend, and in the case of any other dividend
paid in PolyOne common shares. If any such transaction or event occurs, the
Committee may provide in substitution for outstanding SARs such alternative
consideration (including, without limitation, in the form of cash, securities or
other property) as it may determine to be equitable in the circumstances and may
require in connection therewith the surrender of the SARs subject to this
Agreement. No adjustment provided for in this Section 7 will require PolyOne to
issue any fractional share.

8.   Miscellaneous.

  (a)   The contents of this letter are subject in all respects to the terms and
conditions of the Plan as approved by the Board and the shareholders of PolyOne,
which are controlling. The interpretation and construction by the Board and/or
the Committee of any provision of the Plan or this Agreement shall be final and
conclusive upon you, your estate, executor, administrator, beneficiaries,
personal representative and guardian and PolyOne and its successors and assigns.
    (b)   The grant of the SARs is discretionary and will not be considered to
be an employment contract or a part of your terms and conditions of employment
or of your salary or compensation. Your acceptance of this grant constitutes
your consent to the transfer of data and information concerning or arising out
of this grant to PolyOne and to non-PolyOne entities engaged by PolyOne to
provide services in connection with this grant from non-U.S. entities related to
PolyOne

4



--------------------------------------------------------------------------------



 



      for purposes of any applicable privacy, information or data protection
laws and regulations.     (c)   Any amendment to the Plan shall be deemed to be
an amendment to this Agreement to the extent that the amendment is applicable
hereto. The terms and conditions of this Agreement may not be modified, amended
or waived, except by an instrument in writing signed by a duly authorized
executive officer at PolyOne. Notwithstanding the foregoing, no amendment shall
adversely affect your rights under this Agreement without your consent.     (d)
  [FOR U.S. PARTICIPANTS ONLY:] It is a condition to your receipt of the SARs
that you execute and agree to the terms of PolyOne’s standard Employee
Agreement. If you do not sign and return the Employee Agreement to PolyOne Human
Resources within 60 days of your receipt of this Grant of Stock Settled SARs,
this Grant of Stock Settled SARs and any rights to the SARs will terminate and
become null and void.

9.   Notice. All notices under this Agreement to PolyOne must be delivered
personally or mailed to PolyOne Corporation at PolyOne Center, Avon Lake, Ohio
44012, Attention: Corporate Secretary. PolyOne’s address may be changed at any
time by written notice of such change to you. Also, all notices under this
Agreement to you will be delivered personally or mailed to you at your address
as shown from time to time in PolyOne’s records.

10.   Compliance with Section 409A of the Code.

  (a)   To the extent applicable, it is intended that this Agreement and the
Plan comply with the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) of the Code do not apply to you. This
Agreement and the Plan shall be administered in a manner consistent with this
intent, and any provision that would cause this Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by PolyOne without
your consent).     (b)   Reference to Section 409A of the Code will also include
any proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

5



--------------------------------------------------------------------------------



 



     This Agreement, and the terms and conditions of the Plan, shall bind, and
inure to the benefit of you, your estate, executor, administrator,
beneficiaries, personal representative and guardian and PolyOne and its
successors and assigns.

                  Very Truly Yours,    
 
                POLYONE CORPORATION    
 
           
 
  By:        
 
           
 
      Kenneth M. Smith, Senior Vice President and Chief Human Resources Officer
   

Accepted:
                                                            
                                         (Date)

6



--------------------------------------------------------------------------------



 



Exhibit A
A “Change of Control” means:
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Company where such acquisition causes such Person to own 25% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
paragraph (a), the following acquisitions shall not be deemed to result in a
Change of Control: (i) any acquisition directly from the Company that is
approved by the Incumbent Board (as defined in paragraph (b) below), (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction that complies with clauses (i), (ii) and (iii) of paragraph
(c) below; provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Voting Securities reaches or exceeds 25% as a result of a
transaction described in clause (i) or (ii) above, and such Person subsequently
acquires beneficial ownership of additional voting securities of the Company,
such subsequent acquisition shall be treated as an acquisition that causes such
Person to own 25% or more of the Outstanding Company Voting Securities; and
provided, further, that if at least a majority of the members of the Incumbent
Board determines in good faith that a Person has acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or
more of the Outstanding Company Voting Securities inadvertently, and such Person
divests as promptly as practicable a sufficient number of shares so that such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) less than 25% of the Outstanding Company Voting Securities, then
no Change of Control shall have occurred as a result of such Person’s
acquisition; or
(b) individuals who, as of August 31, 2000, constitute the Board (the “Incumbent
Board” as modified by this paragraph (b)) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to August 31, 2000 whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (either by
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or
(c) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation or other transaction (“Business
Combination”); excluding, however, such a Business Combination pursuant to which
(i) the individuals and entities who were the beneficial

A-1



--------------------------------------------------------------------------------



 



owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (ii) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company except pursuant to a Business Combination that
complies with clauses (i), (ii) and (iii) of paragraph (c) above.

A-2